Citation Nr: 9920042	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran, who had active service from June 1966 to April 
1968, appealed that decision to the Board.

The Board notes that the one of the issues which had been in 
appellate status at the time of the Board remand in May 1997 
was whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and tinnitus.  Following additional development, 
the RO in a July 1998 rating decision, granted service 
connection for hearing loss and for tinnitus.  As such, this 
matter is no longer before the Board for appellate 
consideration.  


REMAND

The Board remanded this claim in May 1997 for further 
development.  Specifically, the Board requested that the RO 
contact the veteran and ask him to provide additional 
information containing specific details of the clamed 
stressful events in service.  The Board then indicated that 
if the veteran responded to the RO request for additional 
information containing specific details of the claimed 
stressful event, information regarding the claimed stressors 
in this case should then be referred to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly United States Army and Joint Services Environmental 
Support Group).  Depending upon the result, the remand then 
requested additional development by the RO.  In accordance 
with the remand request, the RO in correspondence dated in 
June 1997, asked the veteran to provide further information.  
The veteran's representative received a copy of that 
correspondence.  The veteran did not respond, and in December 
1997, the RO contacted the veteran by telephone, asking why 
he did not respond to the June 1997 correspondence.  The 
veteran stated that he did not know why he did not answer, 
but he did then request additional time to respond.  No 
further comment has been received from the veteran, and the 
claim was referred to the Board for appellate review.

The service decorations listed in the veteran's DD Form 214 
and DA 20 do not include the Combat Infantryman Badge, Purple 
Heart, or other proof of combat.  38 C.F.R. § 3.304(f).  
Although service records also show that he was credited with 
participation in the Vietnam Counteroffensive Phase II, the 
veteran has not received any medals or citations that are 
necessarily indicative of combat service.  The Board notes 
that service records indicate that the veteran had Vietnam 
service from May 1967 to April 1968 with B Battery, 6th How. 
Battalion, 15th Artillery; Headquarters and Headquarters 
Service (HHS) Battery, 8th Battalion, 6th Artillery; and C 
Battery, 8th Battalion, 6th Artillery.  His military specialty 
was reported to be field artillery operations and 
intelligence assistance, and chart operator for the majority 
of the time with an October 1967 entry indicating that the 
veteran's specialty had been changed to cannoneer. 

Although the Board notes that the veteran has failed to 
respond to requests for specific information concerning all 
of the stressors in this case, the Board observes that the 
United States Court of Appeals for Veterans Claims (Court) in 
recent jurisprudence neither requires that all stressors be 
verified nor that specific details concerning each and every 
stressor be provided before the case is submitted to USASCRUR 
for verification of the stressors.  See Cohen v. Brown, 10 
Vet. App. 128 (1997); Gaines v. West, 11 Vet. App. 353 
(1998).  In situations when the veteran describes events in a 
vague manner, the VA is under no obligation to attempt to 
verify the events.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  

In the instance case, the veteran has reported several 
stressors that appear to be vague and unlikely to result in 
verification by the appropriate sources.  However, he had 
also provided information with respect to at least one of the 
claimed stressors that may have sufficient detail that could 
be verified.  In this regard, the veteran has reported that 
he was in a gun battalion for 11 months in Vietnam and 8 
months in the U.S.  He indicated the every night in Vietnam 
it was standard operating procedure to fire 250 harassment 
rounds and he indicated that he participated in fire 
missions.  With respect to traumatic experiences, the veteran 
reported that on December 10, 1967, in "Taynin Province" 
his unit was overrun by three different North Vietnamese 
battalions.  He reported that in the morning, there were 123-
127 North Vietnamese killed in and outside his perimeter.  He 
indicated that the bodies were put onto trucks and buried in 
a mass grave; he stated that there were a lot of body parts, 
limbs and heads cut off.  He stated that he was not involved 
in the operation to dispose of the bodies, but that he fired 
all night long and did see the dead bodies in the morning.  
An attempt should be made to verify this claimed stressor.

The veteran has also reported that his third day in country 
his base camp was hit by rockets and mortars and that one of 
his friends that was a couple of bunks down from him was 
blown up.  He indicated that just minutes after that, a C130 
came in, took some fire, and blew up.  He also reported that 
almost daily, his unit received incoming rounds, either 
mortars or rockets, or sniper fire.  He also indicated that 
in March 1968, they were hit by mortars or rockets and that 
one rocket hit right outside his bunk which blew him outside 
of the bunker and that another sergeant carried him to 
another bunk for protection as his bunker was on fire.  He 
stated that he was knocked out at that time, and that he cut 
his right ankle which as stitched by a medic.  While these 
reported stessors are not likely reported in sufficient 
detail such that would warrant meaningful review by USASCRUR, 
the relevant unit reports may provide some verification of 
these reported stressors.  

Based on the foregoing, the Board has determined that 
additional development is necessary in this case and the case 
is thus, REMANDED to the RO for the following:

1.  The RO should attempt to obtain 
Morning Reports (DA Form 1) for the 
veteran's units in Vietnam for May-June 
1967, December 1967, and March 1968.  The 
RO should request the Morning Reports 
from the Director, National Archives and 
Records Administration (NARA).

2.  The RO should again review the file 
and prepare a summary of the veteran's 
alleged service stressors.  This summary 
and a copy of any morning reports 
obtained pursuant to the above 
development, the veteran's DD 214, 
Official Military Personnel Files and DA 
Form 20s for the veteran's period of 
service in Vietnam should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
USASCRUR should also be requested to 
provide any available unit histories for 
the veteran's units from May 1967 to May 
1968 and should be requested to verify, 
to the extent possible, the specific 
incidents alleged by the veteran, and in 
particular, the December 10, 1967 
incident in which more than 100 North 
Vietnamese were killed when the veteran's 
camp was overrun.  Any information or 
verification obtained must be associated 
with the claims files.  The RO should 
take any actions suggested by the 
USASCRUR to try to confirm the claimed 
stressors.  In addition, the RO should 
inform the veteran of any response by the 
USASCRUR and afford him an opportunity to 
respond to any request for additional 
information.

3.  Next, the RO must make a specific 
determination, based upon the complete 
record, including any response from 
USASCRUR as to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility issues 
raised by the record.

4.  Upon completion of the above action, 
the veteran should be afforded an 
appropriate VA psychiatric examination by 
an examiner who has not previously 
examined the veteran, if possible.  The 
purpose of this examination is to 
determine whether the veteran currently 
has PTSD.  If the veteran is found to 
have PTSD, the examiner should express an 
opinion for the record as to whether the 
veteran's claimed stressors or stressors 
from his military service are 
etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which, if any, 
stressors are linked to any diagnosed 
PTSD, with reference to the stressor(s) 
determined by the RO to be established by 
the record.  All tests deemed necessary 
by the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  In the 
event the examiner finds that the veteran 
does not have PTSD, he or she should 
reconcile that conclusion with that of 
other examiners who may have differed 
with that conclusion.  The claims folder 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation 
to the effect that this record review 
took place should be included in the 
examination report.

5.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.

6.  The RO should review the evidence of 
record and readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish him, and his representative, with 
a supplemental statement of the case and 
they should be given an opportunity to 
respond before the case is returned to 
the Board.

The veteran need take no further action with respect to his 
appeal unless otherwise notified, and the Board intimates no 
opinion as to the ultimate disposition warranted in this case 
by this Remand.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





